Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 29, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  151650




  SHAWN LUNDY,

                 Plaintiff-Appellant,

  v                                                                  SC: 151650
                                                                     COA: 326330
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, plaintiff-appellant having failed to provide to
  the Court a certified copy of institutional account as required by MCL 600.2963 (1), the
  Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 29, 2015
           jam
                                                                                Clerk